     Case 20-40313          Doc 143       Filed 03/01/21 Entered 03/01/21 17:10:23                  Desc Notice of
                                          Transfer of Claim Page 1 of 1
2100A                                     United States Bankruptcy Court
10/06
                                                 District of Massachusetts

Patrick D. Hayes Jr.                                                      Case number: 20−40313
 18 Maplewood Ave.                                                        Chapter: 13
Marlborough, MA 01752                                                     Judge Christopher J. Panos
xxx−xx−6794
No Known Aliases


Karen J. Obrien−Hayes
 18 Maplewood Ave.
Marlborough, MA 01752
xxx−xx−5723
No Known Aliases


                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY




TO THE PARTIES IN INTEREST:

YOU ARE HEREBY NOTIFIED that an assignment of Court Claim No. 19 was filed or deemed filed under 11
U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a
Transfer of Claim Other than for Security in the clerk's office of this court on 3/1/21.




Transferee                                                        Transferor
U.S. Bank Trust National Association                              U.S. Bank Trust, N.A.
c/o SN Servicing Corporation                                      1425 Greenway Drive, Suite 400
323 Fifth Street                                                  Irving, TX 75038−7503
Eureka, CA 95501


                                   − DEADLINE TO OBJECT TO TRANSFER −


The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty−one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the original claimant without further order of the court.




Date:3/1/21                                                            By the Court,

                                                                       Alberto Barrera
                                                                       Deputy Clerk
                                                                       508−770−8932
